TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00167-CV



                                      In re Ruben Guerrero


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Ruben Guerrero, an inmate in the Texas Department of Criminal Justice, has filed

a pro se petition for writ of mandamus asking this Court to compel the 147th District Court of

Travis County to rule on Guerrero’s motion for a hearing pursuant to article 39.14 of the Code of

Criminal Procedure, which provides for a limited right of discovery in criminal cases, both before

and after trial. See Tex. Code Crim. Proc. art. 39.14(c), (k).

               When a motion is properly filed and pending before the trial court, the act of

considering and ruling on that motion is a ministerial act, and mandamus may issue to compel the

trial court to act. In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding).

However, the relator has the burden to provide the reviewing court with a record sufficient

to establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding); In re Mendoza, 131 S.W.3d 167, 168 (Tex. App.—San Antonio 2004,

orig. proceeding); see Tex. R. App. P. 52.7(a)(1). Here, Guerrero has failed to provide this Court

with any documents or other evidence tending to show that he is entitled to mandamus relief.

Accordingly, the petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).
                                           ____________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: March 28, 2014




                                              2